[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-15354                ELEVENTH CIRCUIT
                                                               APRIL 16, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                  D. C. Docket No. 89-00004-CR-T-17-EAK

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

AZELL JAMES MACON,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (April 16, 2009)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

     Leonard E. Clark, appointed counsel for Azell James Macon, in this appeal
from the denial of relief under 18 U.S.C. § 3582(c)(2), has moved to withdraw

from further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). In a pro se

response to counsel’s motion, Macon has moved for appointment of counsel.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, the denial of Macon’s

§ 3582(c)(2) motion is AFFIRMED, and Macon’s motion for appointment of new

counsel is DENIED as moot.




                                          2